Citation Nr: 1047659	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1995.


This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board remanded the claim in April 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is 
unfortunately once again necessary.  

The Veteran has indicated that he believes that his cervical 
spine disability is related to a right shoulder injury he 
sustained in service.  

A June 2003 magnetic resonance imaging (MRI) of the cervical 
spine revealed C6-7 chronic discogenic degenerative changes with 
right paracentral disc osteophyte complex and mild degenerative 
changes at C5-6. 

At an August 2003 VA examination, the Veteran was diagnosed with 
arthralgia of the cervical spine with loss of function due to 
pain following a physical examination.  The examiner opined that 
the Veteran's neck disability was at least as likely as not 
related to the shoulder injury.   The examiner did not provide 
any rationale for the opinion.  

The Veteran's case was remanded by the Board in August 2009 for 
the purpose of obtaining an opinion as to the etiology of the 
claimed cervical spine disorder.  Following a physical 
examination, a July 2009 VA examiner diagnosed the Veteran with 
mild degenerative disc disease of the cervical spine.  The 
examiner opined that the cervical spine disability was less 
likely than not caused by or as a result of a shoulder injury the 
Veteran sustained in service.  The examiner's rationale was that 
the mildness of the single disc area degeneration was not 
consistent with an injury of a remote nature to be associated 
with the in-service right shoulder injury.   The examiner did not 
include an opinion as to whether the Veteran's cervical spine 
disability was aggravated by his service-connected right shoulder 
disability.   

In order to properly assess the Veteran's claim, another 
examination is necessary to determine whether the Veteran's 
cervical spine disability was caused or aggravated by his 
service-connected right shoulder disability.  The examiner should 
consider the August 2003 and August 2009 VA examiners' opinions 
in rendering the medical opinion.  

Associated with the claims file are VA outpatient treatment 
reports dated through August 2004.  Because there may be 
outstanding VA medical records that contain information pertinent 
to the Veteran's claim, an attempt to obtain any records dated 
after August 2004 should be made.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment 
reports dated 
since August 2004.  If the Veteran 
identifies any other relevant medical 
records, those records should also be 
obtained.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of any cervical spine disorder.  
Any indicated tests should be accomplished.  
A complete rationale for all opinions must 
be provided.  The examiner should review 
the claims file and should note that review 
in the report.  The examiner should 
consider the Veteran's treatment for a 
right shoulder injury in service and report 
of a continuity of symptomatology since 
service.  The examiner should indicate 
whether it is it at least as likely as not 
(50 percent or greater probability) that 
any cervical spine disability was caused by 
the service-connected right shoulder 
disability.  The examiner should also 
indicate whether it is it at least as 
likely as not (50 percent or greater 
probability) that any cervical spine 
disability was aggravated beyond the 
natural progression of the disorder by the 
service-connected right shoulder 
disability.  The examiner should consider 
and discuss the August 2003 and August 2009 
VA examiners' opinions.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

